DISSENT
STRAS, Justice
(dissenting).
Relator Ronald L. Schober’s late filing with this court does not satisfy the requisite strict adherence to the statutory filing requirements for tax court appeals. See Beuning Family LP v. Cnty. of Stearns, 817 N.W.2d 122, 129 (Minn.2012). Accordingly, for many of the same reasons stated irt my dissent in Harbaugh v. Commissioner of Revenue, 830 N.W.2d 881, 2013 WL 2221493, No. A12-1342 (Minn. May 22, 2013), I would dismiss Schober’s petition for a -writ of certiorari in this ease.